Title: To Benjamin Franklin from Peter Timothy, 8 June 1755
From: Timothy, Peter
To: Franklin, Benjamin


Dear Sir
Charles. Town, June 8th, 1755
’Tis almost an Age since I have a Letter from you: I have however received 56 Reams of Demy Paper by Capt. McFunn, with a Promise of a State of my Account at your Return from Maryland, which must again beg you’ll let me have.
Your Application to the Study of the Electrical Arcana, and public Affairs, I make no Doubt, very often prevents your Writing; but I dare say, you may now and then find Time to write 2 or 3 Lines. At your Leisure you will find many of my Letters among your Papers unanswered.
I shall endeavour to make a Remittance to you, by Capt. McFunn when he comes here next. In the mean Time, would desire you to send me 10 Reams of Pro Patria, such as we print Almanacks on, and 10 Reams of your Crown. Likewise 25 or 30 Reams of Elephant (rather than Demy) by the first Vessel after the 10th of August. I shall want more in the Fall, but shall write for that also in Time.
Our Governor sets out next Wednesday to meet some Indians Half-Way from their Country. The wretched Management of Indian Affairs by that Gentleman has occasioned the imposing Silence on my Press, under various Pretences.
I hope your Family are well, and beg they will accept mine and Mrs. T.’s Compliments. The 17th ult. mine was increased, by the Birth of my 6th Child and only Son. I am Dear Sir Your very affectionate and obliged humble Servant
Pet. Timothy
 Addressed: To / Benjamin Franklin, Esqr. / Post-Master-General of America, / in / Philadelphia. / per Capt. Kenion, Q.D.C.